Case 3:17-cv-01104-VLB Document 82-124 Filed 05/15/19 Page 1 of 6




                Exhibit 124
       Case 3:17-cv-01104-VLB Document 82-124 Filed 05/15/19 Page 2 of 6
                                                 1


Ben Polak
Provost
William C. Brainard Professor of Economics
Yale University
2 Whitney Avenue, Suite 400, Room 432
New Haven CT



                                                                                       July 25th 2016




Dear Provost Polak,
I attach the report of the Faculty Review Committee you appointed, by your letter of April 20th
2016, to review the March 2016 complaint of Associate Professor Susan Byrne (Spanish and
Portuguese). This report represents the views of all five members of the committee.
                       Yours Sincerely,
Gary Brudvig, Benjamin Silliman Professor of Chemistry; Professor of Molecular Biophysics and
       Biochemistry; Chair of the Department of Chemistry
Julie Dorsey, Professor of Computer Science
Marla Geha, Professor of Astronomy and of Physics
Marianne LaFrance, Professor of Psychology and of Women’s, Gender, and Sexuality Studies
Steven Wilkinson, Nilekani Professor of India and South Asian Studies; Professor of Political
       Science and International Affairs (Committee Chair)




                                                 1

                             INITIAL DISCOVERY PROTOCOLS
                                                                                                P633
       Case 3:17-cv-01104-VLB Document 82-124 Filed 05/15/19 Page 3 of 6
                                                  2


Report of the Faculty Review Committee regarding the Complaint of Professor Susan Byrne
Associate Professor on Term Susan Byrne was denied promotion to tenure by a vote of the
Department of Spanish and Portuguese in February 2016. In complaints dated March 2nd and March
8th 2016, Professor Byrne requested that the Provost convene a Faculty Review Committee to review
the process that led to that decision, and to determine if the process was in accordance with
University policy and the procedures laid out in the Faculty Handbook. The Provost appointed this
committee on April 20th 2016 to investigate these allegations and report back to him.
Professor Byrne has made the following complaints:
   1. That a number of senior members of the department, Department Chair Professor Rolena
      Adorno and Professors Noël Valis and Roberto González Echavarría, had prejudged the
      outcome of her tenure case, in part because of their opposition to FASTAP and in part
      because of other reasons unrelated to the scholarly merits of the work. Prof. Byrne alleges
      that the process has not therefore provided the adequate and fair consideration of the tenure
      case on scholarly grounds provided for by Yale’s policies and procedures.
   2. That the FAS Dean’s office should have recognized that several members of the department
      had prejudged the case, and therefore should have prevented those members of the
      department from either serving on the promotion committee or from voting on the case.
      The recusal of Professors Adorno and González Echavarría was formally requested by
      Professor Byrne in a letter dated April 1st 2015, addressed to the Provost, FAS Dean’s office,
      and the senior faculty members of the Spanish and Portuguese Department. Professor Byrne
      alleges that the FAS Dean’s January 19th 2016 decision not to grant this recusal request led to
      a review process and vote that was biased and not in accordance with university policy.
   3. That the department’s denial of Professor Byrne’s APL proposal in February 2015 was both
      evidence of several senior colleagues’ pre-judgement of her tenure case, as well as directly
      harmful to her tenure chances by denying her the full year’s leave to which she was entitled
      under Yale policy.
   4. That “In violation of FH III.L.a.iii, they [the named three faculty members] retaliated against
      me for having spoken out against abuses of university and public policy perpetrated against
      them, including sexual harassment and discrimination (Byrne March 8th complaint, p.5).”


Committee Process
Over the past three months we have spent approximately twenty-two hours as a committee
interviewing people with information relevant to the complaint, starting with Professor Byrne, as
well as discussing this complaint and the evidence as a committee. We have also spent many hours
reading through the relevant written materials, including documents that we requested. A list of all
those to whom we spoke is attached as Appendix A.




                                                  2

                              INITIAL DISCOVERY PROTOCOLS
                                                                                                P634
       Case 3:17-cv-01104-VLB Document 82-124 Filed 05/15/19 Page 4 of 6
                                                  3


Committee’s Findings of Fact and Conclusions
Our findings of fact with regard to these complaints are as follows:
   1. We find that Yale’s promotion procedures were strictly followed. The individuals named in
      the complaint each assure us that they did not prejudge the tenure case, and that they judged
      it on the merits and according to FASTAP procedures. We as a committee can find no
      evidence to prove that this is not the case. We found no evidence that the decision in this
      case was based on anything other than academic grounds.
   2. We find that the FAS Dean’s office did its best to ensure a fair and adequate review of this
      promotion case, notwithstanding the fact that from March-December 2015 there was a
      continuing Climate Review of the Department, as well as the fact that Professor Byrne had
      in her April 1st 2015 letter requested that Professors Rolena Adorno and Roberto González
      Echavarría recuse themselves from voting on her case. In August 2015, while awaiting the
      results of this Climate Review, and any possible impact that might have on the committee
      composition or the recusal request, the FAS Dean’s office brought in two independent
      committee members from outside the department, Professor Howard Bloch (French) and
      Professor Giuseppe Mazzotta (Italian), chosen for their independence and relevant expertise.
      The FAS Dean’s office and the Humanities Divisional Chair also carefully monitored the
      selection of outside referees and the committee review process itself, including having the
      Dean of Academic Affairs present at the final promotion meetings to ensure compliance
      with procedures.
      The witnesses we spoke to were in general agreement that the external reviewers selected
      were independent, well respected, and did their job carefully and thoroughly. There was also
      agreement, even among those with different views on the merits of the promotion case and
      its outcome, that the promotion committee did its work conscientiously in accordance with
      FAS procedures.
   3. The Associate Professor Leave denial in February 2015 was unfortunate and we think
      reflected poor judgment by the department. The denial was also unprecedented under
      FASTAP, even though we acknowledge that the FAS Dean’s office acted to mitigate the
      APL denial’s effects by approving a Triennial leave of one semester. The department’s denial
      of the APL was not, however, a violation of Yale policy. Yale’s Faculty Handbook
      (XVII.A.1) makes clear that “Leave is a privilege, not a right. Eligibility for a leave according
      to the policies spelled out below does not in itself constitute entitlement to that leave. No
      leave will be granted without the approval of the Provost and the applicable department or
      program chair (in the Faculty of Arts and Sciences) or Dean (in the professional schools).”
      Without the approval of the Spanish and Portuguese Department Chair, Professor Adorno,
      there was therefore no obligation on the Department or the University to grant the
      Associate Professor Leave.
   4. We did not find evidence that Professor Byrne suffered retaliation in this tenure review
      process because of anything she may have said or not have said specifically regarding sexual
      harassment or discrimination in the department.




                                                  3

                              INITIAL DISCOVERY PROTOCOLS
                                                                                                P635
       Case 3:17-cv-01104-VLB Document 82-124 Filed 05/15/19 Page 5 of 6
                                                  4


Scope of Inquiry
Our committee has been charged with the task of deciding whether Yale policies and procedures
have been followed in this case. We are conscious of course that broader allegations have been
made, in this complaint, about the department climate and leadership. The FAS Dean found at least
some of these allegations sufficiently concerning to initiate a department climate review in March
2015, subsequent to which a new DGS, Professor Ed Kamens, was appointed in January 2016 from
outside the department.
We wish to make clear that our finding of facts and conclusions related to this specific tenure case
and procedures should not be interpreted as an endorsement of either the way in which the
department was being run or of its leadership.




                                                  4

                              INITIAL DISCOVERY PROTOCOLS
                                                                                                P636
       Case 3:17-cv-01104-VLB Document 82-124 Filed 05/15/19 Page 6 of 6
                                        5




Appendix A
People Interviewed by the Committee
 Adorno, Rolena                             Sterling Professor, Department Chair,
                                            Department of Spanish and Portuguese
 Bloch, Howard                              Sterling Professor of French; External member
                                            of the Byrne promotion committee
 Byrne, Susan                               Associate Professor, Department of Spanish
                                            and Portuguese
 Dovidio, Jack                              Carl I Hovland Professor of Psychology; Dean
                                            of Academic Affairs of the Faculty of Arts and
                                            Sciences
 Gendler, Tamar                             Vincent J. Scully Professor of Philosophy;
                                            Dean of the Faculty of Arts and Sciences
 González Echavarría, Roberto               Sterling Professor, Department of Spanish and
                                            Portuguese
 González-Pérez, Anibal                     Professor of Spanish, Department of Spanish
                                            and Portuguese
 Hungerford, Amy                            Professor of English and of American Studies;
                                            Divisional Chair (now Divisional Dean),
                                            Division of Humanities
 Jackson, Kenneth                           Professor of Portuguese, Department of
                                            Spanish and Portuguese; Member of the Byrne
                                            promotion committee
 Kamens, Edward                             Sumitomo Professor of Japanese Studies;
                                            Director of Graduate Studies, Department of
                                            Spanish and Portuguese
 Mazzotta, Giuseppe                         Sterling Professor of Italian Language and
                                            Literature; External member of the Byrne
                                            promotion committee
 Stanley, Valarie                           Senior Deputy Title IX Coordinator

 Valis, Noël                                Professor, Department of Spanish and
                                            Portuguese; Chair of the Byrne promotion
                                            committee




                                        5

                           INITIAL DISCOVERY PROTOCOLS
                                                                                       P637
